Citation Nr: 0016543	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left fifth sensory 
deficit with post-traumatic headaches, severe dysarthria, and 
status post bilateral hematomas, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an effective date prior to March 15, 1995 
for an award of a 30 percent rating for left fifth sensory 
deficit with post-traumatic headaches, severe dysarthria, and 
status post bilateral hematomas and a separate 10 percent 
rating for a posttraumatic seizure disorder, the residuals of 
a head injury.


REPRESENTATION

Appellant represented by:	Homer A. Walkup, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an increased rating, to 30 
percent, for left fifth sensory deficit, posttraumatic 
headaches, severe dysarthria and status post bilateral 
hematomas and assigned a separate 10 percent rating for post-
traumatic seizure disorder.  The veteran appealed the 30 
percent rating and the effective date assigned for the 
increased award, March 15, 1995. 

The representative in several statements and in a 
presentation before the undersigned member of the Board 
sitting at Washington, D.C. in March 2000 formerly raised of 
whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) based on treatment 
rendered at a VA medical facility during hospitalization from 
September 11 to October 7, 1947.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for a formal adjudication.

In this regard, a review of the evidence shows that the 
issues of entitlement to service connection for residuals of 
a head injury and compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) (formerly 38 U.S.C 351) were 
denied by the Board in December 1974.  This decision is final 
absent a finding of clear and unmistakable error (CUE).  
38 U.S.C.A. § 7104 (West 1991).

It is unclear whether the representative is claiming CUE in 
the December 1974 Board decision.  Concerning any allegation 
of CUE error in a decision of the Board, the attention of the 
appellant and his representative is invited to the Board's 
rules of practice concerning motions for revision of 
decisions on grounds of clear and unmistakable error, 38 
C.F.R. 20.1400 et seq (1999).  The Board notes that no such 
motion has been filed with the Director of the Board's 
Administrative Service.  See 38 C.F.R. 20.1404(c) (1999). 

The veteran raised the issue of entitlement to a total rating 
by reason of individual unemployability due to service 
connected disabilities should also be adjudicated.  This 
issue is referred to the RO for appropriate action.


REMAND

Initially, the Board finds that the veteran's claim for 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992). Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claims.

A review of the record shows that the veteran has been 
diagnosed with organic brain syndrome for many years.  In 
November 1984 the Board denied service connection for an 
acquired psychiatric disorder.  In September 1990 the veteran 
filed claims for service connection for post-traumatic stress 
disorder and an increased rating.  A February 1991 VA 
neuropsychiatric examination revealed a diagnosis of organic 
brain syndrome, severe, associated with seizure disorder, 
impairment of the left fifth nerve and headaches.

The RO in a September 1991 rating action denied the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The RO listed several nonservice connected 
disorders to include organic brain syndrome, involutional 
paranoid state with inadequate personality, and post-
traumatic stress disorder.  However, the issue of service 
connection for organic brain syndrome has not been formally 
adjudicated.  A VA examination in July 1996 revealed a 
diagnosis of severe organic brain syndrome and in May 1997, 
the diagnosis was traumatic brain disease.  The Board finds 
that the representative's statements and the medical evidence 
raise the issue of service connection for organic brain 
syndrome due to trauma and that this issue is intertwined 
with the issue in appellate status.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  This intertwined issue must be 
adjudicated by the RO prior to appellate consideration of the 
issue of an increased evaluation for the veteran's service 
connected disabilities.

In an April 1997 statement, Benjamin B. Okel, M.D. indicated 
that he had treated the veteran for multiple problems since 
1979.  Records of this treatment have not been associated 
with the claims folder.  It is also noted that VA examiners 
who evaluated the veteran in 1996 and 1997 indicated that the 
veteran was well-known to them, leading to the conclusion 
that he has been receiving treatment at the VA Medical Center 
in Decatur Georgia (VAMC), where the examinations were 
performed.  

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty includes 
obtaining all private and governmental records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In January 1993 the RO denied an increased rating for 
disabilities currently in appellate status.  The denial was 
based on a review of VA treatment records.  In February 1993 
the representative informed the RO that the veteran had 
received the notification of the January 1993 decision but 
has mislaid the notice which included information relative to 
his right to seek further review or to appeal.  

The representative requested a copy of the notification and 
copies of the examination on which it was based.  In May 1993 
the representative informed the RO that he had not received a 
response to his February 1993 letter.  The Board is of the 
opinion that this matter should be clarified.

Accordingly, the case is REMANDED for the following

1.  It is requested that the RO take the 
appropriate actions in order to clarify 
whether the representative was furnished 
the information requested in February 
1993 and to associate any pertinent 
documents with the claims folder.

2.  After obtaining any necessary 
consent, the RO should obtain copies of 
all records of treatment that the veteran 
received from Dr. Okel.  The RO should 
also obtain copies of all treatment 
records from the VAMC for association 
with the claims file. 

3.  The RO should adjudicate the issue of 
service connection for organic brain 
syndrome as a residual of his head 
trauma.  Should service connection be 
established, the RO should consider the 
applicability of the rating criteria for 
mental disorders in effect prior to 
November 1996.  If the benefit sought is 
not granted the veteran and his 
representative should be notified of the 
denial and of his appellate rights.

Thereafter, the case should be reviewed by the RO, if 
appropriate to include the whether the January 1993 rating 
action is final.  If any decision remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case, and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




